Case 1:12-cv-01466-ALC Document 36-19 Filed 08/26/19 Page 1 of 2

 

 

 
Case 1:12-cv-01466-ALC Document 36-19 Filed 08/26/19 Page 2 of 2

Enlily Information hip://appsext8.dos.state.ny.us/corp_pubtic/CORPSEARCILENTIT...

NYS Department of State

Division of Corporations

Entity Information

Selected Entity Name: THE ALISON CONSULTING GROUP, INC.

Selected Entity Status Information
Current Entity Name: THE ALISON CONSULTING GROUP, INC.

Initial DOS Filing Date: DECEMBER 13, 2004

County: SUFFOLK
Jurisdiction: NEW YORK
Entity Type: DOMESTIC BUSINESS CORPORATION

Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
THE ALISON CONSULTING GROUP, INC.

53 KALMIA STREET
EAST NORTHPORT, NEW YORK, 11731

Chairman or Chief Executive Officer
JOSEPH J. GUDDEMI
| HEWITT SQUARE / SUITE 150
E NORTHPORT, NEW YORK, 11731
Principal Executive Office

THE ALISON CONSULTING GROUP, INC.
] HEWITT SQUARE / SUITE 150
E NORTHPORT, NEW YORK, 11731
Registered Agent

JOSEPH 1 GUDDEMI!
53 KALMIA STREET
EAST NORTHPORT, NEW YORK, 11731
NOTE: New York State does not issue organizational identification numbers
Search Resulls New Search

Lof2 5/9/2008 7:21 PM

 
